Exhibit 10.24

ENABLE MIDSTREAM PARTNERS, LP
LONG TERM INCENTIVE PLAN


ANNUAL PERFORMANCE UNIT AWARD AGREEMENT FOR SENIOR OFFICERS




Enable Midstream Partners, LP (the “Partnership”) is pleased to inform you,
[NAME OF GRANTEE], that, subject to acceptance by you through the online
acceptance procedures set forth within Fidelity’s website at
www.netbenefits.com, you have been granted Performance Units under the Enable
Midstream Partners, LP Long Term Incentive Plan (the “Plan”) in the target
number set forth below, subject to the terms and conditions of the this Annual
Performance Unit Award Agreement For Senior Officers (this “Agreement”) and the
Plan (this “Award”). Capitalized terms in this Agreement not otherwise defined
herein shall have the meanings set forth in the Plan. The material terms of this
Award are as follows:
1.
Number of Performance Units. You have been granted the target number of
Performance Units of [NUMBER OF TARGET UNITS] (“Target Performance Units”),
subject to your acceptance of this Award as provided in Section 16 below.
Appendix I describes the manner in which the total number of Performance Units
(if any) that you earn will be calculated (subject to the vesting requirements
described below). The actual number of Performance Units earned under this Award
may be more or less depending on the Partnership’s performance as described in
this Agreement and Appendix I.



2.
Date of Grant. The grant date of the Performance Units is [DATE] (“Date of
Grant”).



3.
Vesting and Payment of Award. The Performance Units are subject to a vesting
requirement (in addition to the performance requirement described in Appendix
I). The Performance Units earned as described in Appendix I shall become vested
on the distribution date of the Award following the end of the Performance
Period (the “Vesting Date”), provided that your Employment continue at all times
from the Date of Grant up to and including the Vesting Date. The Vesting Date
will be no earlier than January 1st and no later than June 30th, each of the
calendar year immediately following the end of the Performance Period. The
foregoing notwithstanding, if you have a Qualifying Termination (as defined
below) before the Vesting Date, you may vest in all or portion of this Award as
described in Section 4. On the Vesting Date you will be paid Units equal to the
number of earned Performance Units (and your Performance Units will be cancelled
on the Vesting Date), which will be transferred to a third-party non-retirement
brokerage account established for you at Fidelity (your “Brokerage Account”). In
addition, at the time of such payment in respect of the earned Performance
Units, you will also be paid a cash distribution equivalent payment in an amount
equal to the product of: (i) the number of Units paid to you; and (ii) the
aggregate amount of DERs for the DER Period, without interest.



4.
Termination of Employment Prior to Vesting Date.



a.
Forfeiture of Performance Units Upon Termination. In the event your Employment
is terminated for any reason other than a Qualifying Termination or Retirement
prior to the Vesting Date, the Performance Units shall automatically and
immediately be forfeited and cancelled on the date of such termination.



b.
Disability or Termination Due To Death. If, prior to Vesting Date, you
experience a Disability or a Qualifying Termination as a result of your death,
then you will earn your Target


1

--------------------------------------------------------------------------------

Exhibit 10.24

Performance Units as of the date of your Qualifying Termination or Disability.
Units equal to your Target Performance Units will be paid to you or your
beneficiary (and your Performance Units will be cancelled upon such payment
date) by transfer to your Brokerage Account, along with a cash payment to you or
your beneficiary in the amount of the DERs (as described in Section 3), as soon
as practicable following, but in no event more than 30 days after, such
termination date or disability date.


c.
Retirement.



i.
If you terminate your Employment due to your Retirement prior to the end of the
Performance Period, then you will earn a pro rata number of your Target
Performance Units, with such number determined by multiplying the full number of
Target Performance Units granted under this Award by a fraction, the numerator
of which is the number of calendar days during the period beginning on the first
day of the Performance Period and ending on the date of your Retirement and the
denominator of which is the number of calendar days during the Performance
Period (rounded up to the next whole number). All Performance Units not earned
by the foregoing shall automatically and immediately be forfeited and cancelled
on the date of your Retirement. Except as provided below, the Units equal to
your number of Target Performance Units earned as provided above will be paid to
you (and your Performance Units will be cancelled upon such payment date) by
transfer to your Brokerage Account, along with a cash payment to you in the
amount of the DERs (as described in Section 3), as soon as practicable
following, but in no event more than 30 days after, such termination date. The
foregoing to the contrary notwithstanding, if as of the date of your Retirement
you are a “specified employee” (within the meaning of Section 409A of the Code)
as determined by the Partnership, then payment of the Units and DERs earned by
you due to your Retirement will be paid to you on the earlier of (1) the date
that is six months and two days following the date of your Retirement or (2) the
date of your death.



ii.
If you terminate your Employment due to your Retirement after the end of the
Performance Period but prior to the Vesting Date, then you will earn the
Performance Units as provided in Appendix I and the resulting Units will be paid
to you (and the Performance Units will be cancelled) as provided in Section 3.



5.
Change of Control Event. If a Change in Control (as defined in the Plan) occurs
prior to the end of the Performance Period and (i) your Employment has not
terminated as of the Vesting Date or (ii) you experience a Qualifying
Termination other than due to death before the Vesting Date, then you will earn
Performance Units equal to the greater of: (1) your Target Performance Units or
(2) the number of Performance Units earned as provided in Appendix I and the
resulting Units will be paid to you (and the Performance Units will be
cancelled) as provided in Section 3.



6.
Definitions. As used in this Agreement, the following capitalized terms have the
following meanings:



a.
“Cause” means the occurrence of any of the following events:



(i)
the commission by you of a material act or willful misconduct that is materially
detrimental to the Partnership or any Affiliate including, but not limited to,
the willful violation of any material law, rule, regulation of a government
entity or cease and


2

--------------------------------------------------------------------------------

Exhibit 10.24

desist order applicable to you, the Partnership, or any Affiliate (other than a
law, rule or regulation relating to a minor traffic violation or similar
offense), or an act which constitutes a breach by you of a fiduciary duty owed
to the Partnership or any Affiliate;
(ii)
the commission by you of an act of dishonesty relating to the performance of
your duties, habitual unexcused absence(s) from work, willful failure to perform
duties in any material respect (other than any such failure resulting from your
incapacity due to physical or mental illness or Disability), or gross negligence
in the performance of duties resulting in material damage or injury to the
Partnership or any Affiliate, its reputation or goodwill; or

(iii)
any felony conviction of you or any conviction of you involving dishonesty,
fraud or breach of trust (other than for a minor traffic violation or similar
offense).

b.
“DER Period” means the distributions paid per Unit to the Partnership’s
unitholders on Units during the period beginning on the Date of Grant and ending
on the Vesting Date.



c.
“Disability” means you are receiving long term disability benefits under a long
term disability plan of the Partnership, the Company or their Affiliates;
provided such Disability qualifies as a “disability” under Code Section 409A and
such Disability occurs during your Employment.



d.
“Employment” means an Employee’s direct employment by the Company, the
Partnership or a wholly-owned subsidiary of the Partnership.



e.
“Good Reason” means you terminate your Employment during the two (2)-year period
following a Change in Control due to one or more of the following conditions
(each an “Event”) arising without your consent:



(i)
a material reduction in your authority, duties or responsibilities in effect on
the date of the Change in Control;

(ii)
a decrease in your base salary in effect on the date of the Change in Control by
more than ten percent (10%);

(iii)
a decrease in your target bonus opportunity by more than ten percent (10%) as
compared to your target bonus opportunity under the Enable Midstream Partners,
LP Short Term Incentive Plan in effect on the date of the Change in Control;

(iv)
a decrease in your target long term incentive compensation opportunity by more
than ten percent (10%) as compared to your target long term incentive
compensation opportunity under the Plan in effect on the date of the Change in
Control;

(v)
a relocation of your principal office by more than fifty (50) miles away from
the location of your principal office on the date of the Change in Control; or

(vi)
any other action or inaction that constitutes a material breach by the
Partnership or the Company of any written agreement under which you provide
Employment services.


3

--------------------------------------------------------------------------------

Exhibit 10.24

Notwithstanding the foregoing, an Event will not constitute “Good Reason”
unless, prior to your termination of your Employment:
(x)
you provide written notice to the Chief Executive Officer or Board of Directors
of the Event that you believe constitutes “Good Reason” within ninety (90) days
of the occurrence of such Event (“Good Reason Notice”);

(y)
after receipt of the Good Reason Notice, the Partnership or Company is provided
at least thirty (30) days to cure, correct, or mitigate the Event (the “Cure
Period”); and

(z)
no later than ten (10) days after the end of Cure Period or, if earlier, the
date the Partnership or Company provided you notice that it will not that it
will not cure, correct, or mitigate the Event, you terminate your Employment.

If the Partnership or Company cures, corrects or mitigates the Event during the
Cure Period or if you fail to terminate your Employment as provided in clauses
(x), (y) and (z) above, then your termination of Employment will not be for Good
Reason (regardless of the fact that you timely provided a Good Reason Notice).
Moreover, across-the-board decreases for similarly situated individuals, with
all officers considered to be similarly situated, shall not be included in
determining whether a ten percent (10%) decrease has occurred in paragraphs (b),
(c), and (d) above.
f.
“Performance Period” means the multi-year period set forth in Appendix I.



g.
“Qualifying Termination” means your Employment is terminated:



(i)
due to your death;

(ii)
by the Partnership or the Company, as applicable, during the two (2)-year period
following a Change in Control for any reason other than for Cause; or

(iii)
by you for Good Reason.

h.
“Retirement” means your Employment is terminated (i) on or after reaching age
sixty (60) and (ii) having attained ten (10) or more years of Credited Service
during your Employment. For purposes of this Agreement, “Credited Service” means
your continuous service with the Partnership, the Company or any of their
Affiliates.



i.
“Target Performance Units” means the number of Performance Units granted to you
as of the Grant Date, with an equal number of Units to be awarded to you on the
Vesting Date if the Company attains an Achievement Percentage of 100% and you
satisfy the other vesting and eligibility requirements of this Agreement.



7.
Non-Transferability. None of the Performance Units granted under this Award are
transferable (by operation of law or otherwise) by you. If, in the event of your
divorce, legal separation or other dissolution of your marriage, your former
spouse is awarded ownership of, or an interest in, all or part of the
Performance Units granted under this Award that have not yet vested, such award
to your former spouse shall automatically and immediately be forfeited and
cancelled.




4

--------------------------------------------------------------------------------

Exhibit 10.24

8.
Beneficiaries. Units earned in respect of your Performance Units as a result of
your death will be transferred to your Brokerage Account. Such Units held within
your Brokerage Account, along with the cash payment for the related DERs, will
be distributed to named beneficiaries registered with Fidelity. If you have not
named a beneficiary, such Units and cash payment for the related DERs will be
distributed to your estate.



9.
Unitholder Rights. You shall have no rights as a unitholder of the Partnership
based on your Performance Units.



10.
No Right to Continued Employment. Nothing in this Agreement or in the Plan
guarantees your continued Employment or restricts the Partnership or the Company
from terminating your Employment at any time.



11.
Withholding of Taxes. No issuance of Units shall occur or be made pursuant to
this Agreement until you have paid or made arrangements approved by the
Committee to satisfy all your federal, state and other governmental withholding
tax obligations. For purposes of this Section, unless you make other
arrangements or are subsequently notified to the contrary, the Partnership or
applicable Affiliate will satisfy your obligations with respect to any
applicable minimum required tax withholding by withholding a number of the Units
having a then-fair-market value equal to such tax withholding obligations.



12.
Entire Agreement. This Agreement constitutes the entire agreement of you and the
Partnership with regard to this Award and contains all the covenants, promises,
representations, warranties and agreements between you and Partnership with
respect to the Performance Units granted herein. Without limiting the scope of
the preceding sentence, all prior understandings and agreements, if any, among
you, the Partnership and the Company relating to this Award are hereby null and
void and of no further force and effect.



13.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflict of laws
principles thereof.



14.
Non-issuance of Units if Violation of Law or Policy. Notwithstanding any other
provision of this Agreement, the Partnership shall not be obligated to deliver
to you any Units if counsel to the Partnership determines such delivery would
violate any law or regulation of any governmental authority or agreement between
the Partnership and any national securities exchange upon which the Units are
listed or any policy of the Partnership or any Affiliate.



15.
Incorporation of the Plan. The Performance Units issued pursuant to this
Agreement are subject to the terms of the Plan, which is hereby incorporated by
reference as if set forth in its entirety herein, including, without limitation,
the ability of the Partnership as provided in the Plan, in its discretion, to
amend this Agreement without your approval. In the event of a conflict between
the terms of this Agreement and the Plan, the Plan shall be the controlling
document.



16.
Clawback Right. Notwithstanding any other provisions in the Plan or this
Agreement, you agree and acknowledge that this Award shall be subject to
recovery or clawback by the Company or Partnership under any clawback policy
from time to time adopted by the Committee whether before or after the Date of
Grant.




5

--------------------------------------------------------------------------------

Exhibit 10.24

17.
Acceptance of Award. If you agree with the terms and conditions of this Award
and desire to accept it, you must indicate your acceptance on your online award
acceptance page at www.netbenefits.com, by selecting “Accept Grant” and
following the website prompts until you reach the “Confirmation” page. To
decline this Award, contact the Company’s Human Resources department. If within
180 days of the Date of Grant you do not accept or decline this Award as
described in this Section, this Award will be deemed to be accepted. By
accepting this Award you acknowledge receipt of a copy of the Plan and
prospectus, which are available on www.netbenefits.com, and represent that you
are familiar with the terms and provisions of the Plan and this Agreement and
agree to be bound thereby. You further agree to accept as binding, conclusive
and final all decisions or interpretations of the Committee with respect to any
questions arising under the Plan and this Agreement.







Grantee Acknowledgment and Acceptance
 
 
 
By:
 
 [Electronic Signature]
Name:
 
[Participant Name]
Date:
 
[Acceptance Date]










6